Citation Nr: 1729712	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-06 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent, beginning November 10, 2009, and in excess of 40 percent beginning March 18, 2015, for intervertebral disc syndrome with lumbar degenerative joint and disc disease (low back disability).

2.  Entitlement to a disability rating in excess of 10 percent prior to April 27, 2010, for right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 18, 2015.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from October 1985 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, April 2009, and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In October 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO), and a transcript of the hearing is of record.  In an August 2011 statement, the Veteran withdrew his previous March 2006 and April 2011 requests for a Board hearing.  See 38 C.F.R. § 20.702 (2016).

In December 2016, the Veteran filed an Application for Specially Adapted Housing or Special Home Adaptation Grant under 38 U.S.C.A. § 2101(a) or § 2010(b).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).
FINDINGS OF FACT

1.  Beginning November 10, 2009, the Veteran's low back disability exhibited flare-ups with severe to marked limitation of motion, but was not manifested by ankylosis or periods of incapacitation requiring bed rest prescribed by a physician.

2.  Prior to December 4, 2008, the Veteran's right lower extremity radiculopathy has been manifested by mild symptoms.

3.  Beginning December 4, 2008, and prior to April 27, 2010, the Veteran's right lower extremity radiculopathy has been manifested by moderate symptoms.

4.  The Veteran's last day of full time employment was August 14, 2009.

5.  Prior to March 18, 2015, the Veteran's service-connected disabilities alone rendered him unable to obtain or maintain substantially gainful employment consistent with his education and experience.


CONCLUSIONS OF LAW

1.  Beginning November 10, 2009, and prior to March 18, 2015, the criteria for a 40 percent disability rating for a low back disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016).

2.  Beginning March 18, 2015, the criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

3.  Prior to December 4, 2008, the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, General Rating Formula at Note (1), 4.124a, Diagnostic Code 8520 (2016).

4.  Beginning December 4, 2008, and prior to April 27, 2010, the criteria for a 20 percent disability evaluation for right lower extremity radiculopathy, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, General Rating Formula at Note (1), 4.124a, Diagnostic Code 8520 (2016).

5.  Prior to March 18, 2015, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated January 2009 and January 2010.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, Social Security Administration (SSA) records, and identified private records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, a number of VA examiners have performed physical examinations of the Veteran, took into account his statements and treatment records, and collectively provided adequate information required for rating purposes.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

Procedural History and Compliance with Prior Remands

In April 2005, the Veteran filed a claim for an increased rating for his service-connected low back disability and in a November 2006 rating decision, the RO continued the previously assigned 20 percent rating.  The Veteran filed a timely Notice of Disagreement and, while that appeal was pending, in an April 2009 rating decision, the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent disability rating, effective February 24, 2009.  In August 2009, the Veteran filed a claim for entitlement to TDIU, which was denied by the RO in a December 2009 rating decision.

The Veteran perfected his appeals to the Board, and in April 2012, the Board increased the Veteran's rating for his low back disability to 40 percent disabling beginning July 20, 2006, and prior to November 10, 2009, and assigned a 20 percent rating thereafter.  The Board also continued the 10 percent rating for right lower extremity radiculopathy prior to April 27, 2010, and increased it to 20 percent disabling thereafter.  Additionally, the Board denied entitlement to TDIU.  In an April 2012 rating decision, the RO found clear and unmistakable error had been made with regard to the effective date of the Veteran's grant of service connection for right lower extremity radiculopathy, and determined the 10 percent evaluation should have began effective July 20, 2006.

The Veteran appealed his claims to the Court of Appeals for Veterans Claims (Court) and in a March 2013 Joint Motion for Partial Remand, the parties agreed to only vacate and remand certain portions of the Board's April 2012 decision.

First, the parties agreed not to disturb the 40 percent rating assigned for the Veteran's low back disability prior to November 10, 2009, and to vacate and remand the issue of whether the Veteran was entitled to a rating in excess of 20 percent for his low back disability beginning November 10, 2009.  In this regard, the parties determined that the Board did not adequately discuss whether the Veteran's reports of weekly flare-ups at a November 10, 2009, VA examination demonstrated a more severe disability picture than was demonstrated by the flexion range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995) (holding that in making rating determinations, VA must consider evidence of pain on use, including during flare-ups, resulting in limitation of motion); see also 38 C.F.R. § 4.71a.

Second, the parties agreed not disturb the 20 percent rating assigned for the Veteran's right lower extremity radiculopathy beginning April 27, 2010, and to vacate and remand the issue of whether an initial rating in excess of 10 percent was warranted for right lower extremity radiculopathy prior to April 27, 2010.  The parties agreed that the Board had improperly discounted the probative value of a December 4, 2009, private Impairment Rating Report because the "report [did] not set forth any objective findings gleaned from an examination."  The parties emphasized that "in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports . . . or the Board must explain why such clarification is not necessary."  See Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  The parties concluded that the Board's statement of reasons or bases was lacking because the Board failed to consider whether Savage was for application given that a prior Impairment Rating Report from the same clinic dated December 4, 2008, was accompanied by a contemporaneous Functional Capacity Evaluation, which documented objective medical findings.  Specifically, the parties found that the Board failed to consider whether clarification was required regarding whether a Functional Capacity Evaluation or similar document was prepared contemporaneously with the December 4, 2009, Impairment Rating Report, as had been done with the December 4, 2008, Impairment Rating Report.

Finally, the parties agreed that the Veteran's claim of entitlement to TDIU should be remanded because it was inextricably intertwined with the increased rating claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

In December 2013, the Board remanded the Veteran's claims and instructed the RO to obtain the Veteran's outstanding VA treatment records and provide him with a VA spine examination to evaluate the current severity of his disability.  The Board also directed the RO to attempt to obtain clarification as to whether a Functional Capacity Evaluation or other evaluation report was prepared contemporaneously with the private December 4, 2009, Impairment Rating Report.

On remand, the RO obtained the Veteran's outstanding VA treatment records and afforded him August 2015 VA spine and peripheral nerves examinations.  Although the RO did not comply with the Board's remand instruction to determine whether a Functional Capacity Evaluation was prepared in conjunction with the December 4, 2009, private Impairment Rating Report of record, the Board finds that to remand the Veteran's claim again to attempt to comply with these instructions would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In this regard, in lieu of remanding for substantial compliance, and as explained more fully below in its analysis, the Board has afforded the Veteran the benefit of the doubt and increased his disability ratings as well as granted entitlement to TDIU.  Although the increased ratings do not represent the maximum benefits available under VA regulation, as explained more fully below, there is no legal basis for higher ratings and any failure on the RO's part to strictly follow the Board's December 2013 remand directives is not prejudicial to the Veteran as it would not result in a legal basis for higher ratings.

In a June 2016 rating decision, the RO increased the Veteran's low back disability rating to 40 percent disabling, granted service connection for a thoracolumbar scar and rated it as noncompensable, and granted entitlement to TDIU, all effective March 18, 2015.  The RO also readjudicated the Veteran's claims in a June 2016 Supplemental Statement of the Case and confirmed the June 2016 rating decision. 

Based on the foregoing, and as explained more fully below, the Board finds that the RO substantially complied with the Board's December 2013 remand directives.  



Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

Spine Disabilities

All service-connected spine disabilities are rated pursuant to The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the spinal disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Under the General Rating Formula, a thoracolumbar spine disability is assigned a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned if there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation, and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Objective evidence of neurologic abnormalities of the spine are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Under the Incapacitating Episodes Rating Formula, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Incapacitating Episodes Rating Formula.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For purposes of evaluation under this rating formula, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest as prescribed by a physician and treatment by a physician.  Id. at Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Sciatic Nerve

The Veteran's right lower extremity radiculopathy is rated as 10 percent disabling prior to April 27, 2010, under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this diagnostic code, ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Id.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2016).

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (holding that level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294, 295-97 (considering a veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering a veteran's eighth-grade education and sole occupation as a farmer); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering a veteran's master's degree in education and his part-time work as a tutor).

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards.  38 C.F.R. § 4.16(a)(2).

Factual Background

Initially, the Board notes that although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

At a July 2006 private spine evaluation, the Veteran reported subjective sensation of weakness in his right lower extremity.  At a September 2006 appointment, the examiner diagnosed right lower extremity dysesthesias without verifiable objective pathology on magnetic resonance imaging (MRI).  At a follow-up September 2006 appointment, there was no focal weakness to manual muscle testing of the right lower extremity and there was normal strength.

At March and April 2007 private appointments, the Veteran described low back pain which radiated to his bilateral lower extremities and toes.  Muscle strength was normal in the bilateral lower extremities and there was no sensory deficit in the right lower extremity.  Reflexes were 2+ bilaterally.  At a May 2007 private appointment, neurological examination of the bilateral lower extremities revealed 5/5 motor strength, deep tendon reflexes 2+, and sensation intact to light touch and pressure.  In June 2007, muscle strength was normal in the bilateral lower extremities, there was no sensory deficit in the right lower extremity, and reflexes were 2+ bilaterally.  At another June 2007 appointment, the Veteran reported good relief in his low back and lower extremity pain following an epidural steroid block.

In an April 2008 letter from the Veteran's family physician, G. P., M.D., the physician indicated that the Veteran's symptoms caused significant pain and limitations in daily activities, to include no lifting over 15 pounds, no prolonged standing for more than 15 to 20 minutes without being able to sit down and rest for a period of 10 to 15 minutes, no sitting for longer than one hour, and no walking for more than two hours continuously without the ability to stop and sit for 15 to 20 minutes.

At a December 4, 2008, Functional Capacity Evaluation, the Veteran exhibited consistent limitations relating to his lower back pain.  Objective signs coincided with the Veteran's reports of discomfort and the examiner noted the Veteran put forth good effort and was cooperative throughout testing.  The Veteran reported progressive increase in right leg pain with increased weight bearing; he walked with a cane and a moderately antalgic gait.  He indicated he used the cane to avoid falling when he experienced pain rated at a 10/10 shooting down his right leg.  In a December 2008 private treatment note following the Functional Capacity Evaluation, Dr. D. P. noted the Veteran's impairment rating for his spine was 25 percent and that he met the functional capacity for a sedentary job.  

A January 2009 private treatment record reflects the Veteran complained of numbness down his right lower extremity; gait was antalgic and the Veteran was ambulating with a cane.  A February 2009 private treatment report reflects that while the Veteran was still employed as a park ranger, he mostly performed office work due to his physical disabilities. 

A June 2009 Agency Certification of Reassignment and Accommodation efforts from the Civil Service Retirement System and the Federal Employees Retirement System reflects that accommodation was not possible due to the severity of the Veteran's medical condition and the physical requirements of the position.  August 7, 2009, letters from the Office of Personnel Management (OPM) to the Veteran reflect that his disability retirement was approved and that he was found to be disabled from his position as a Natural Resource Specialist Ranger due to his lumbar spondylosis.

At a June 2009 VA primary care appointment, the Veteran sought treatment for pain in his back, hips, and lower extremities.  On examination, the Veteran exhibited "markedly decreased" range of motion of the lumbar spine.

At a July 2009 VA appointment, the Veteran indicated he worked full time in a forest engineer type of job, monitoring forest and waterway government property.  He indicated his boss was having difficulty accepting his physical disabilities in relation to him keeping his job.  At a July 2009 private appointment, the Veteran reported back pain with numbness down his right lower extremity.  The examiner was barely able to palpitate the Veteran's back and noted "marked limitation" in range of motion of the back secondary to pain.

In an August 2009 application for increased compensation based on unemployability, the Veteran claimed to be disabled due to his lumbar and cervical spine disabilities and indicated he was medically retired due to his back and neck.  Additional evidence of record reflects that the Veteran has college degree in forestry with a minor in geology.  His previous employer confirmed that he worked as a Natural Resources Specialist Ranger from August 12, 2001, to August 14, 2009.  The Veteran's Form DD-214 from his first period of active duty service from July 1980 to July 1984 reflects that his military occupational specialty (MOS) was an Infantryman.  His Form DD-214 from his second period of active duty service from October 1985 to January 1992 reflects that he was a Finance Specialist for approximately two years and an Infantryman for approximately six years.

A September 2009 letter from G. P., M.D. indicates that the physician found the Veteran to be permanently and totally disabled as of August 14, 2009, but did not provide a rationale for that conclusion.

At a November 10, 2009, VA examination, the Veteran claimed to be unemployable due to back pain, neck pain, and irritable bowel syndrome (IBS).  The examiner noted that the Veteran's back problem led him to voluntarily retire caused him to experience difficulty performing activities of daily living.  The Veteran reported back pain intensity of 8/10 that increased with flare-ups.  He took medication for his pain with a fair response, which was intermittent with periods of remission.  He experienced four incapacitating episodes in the last year lasting one to three days and described his back pain as sharp, constant, and radiating into his hip, causing a chain reaction resulting in spasms.  He acknowledged back flare-ups weekly for one to two days and described them as severe and that they prevented him from moving at times.  He reported numbness in his right lower extremity and used a cane for ambulation.  On examination, there was tenderness in the lower back.  Forward flexion on active and passive range of motion testing was to 90 degrees with no evidence of pain on motion; extension on active and passive range of motion testing and with resistance was all to 28 degrees with evidence of pain on motion; lateral flexion active and passive range of motion testing was to 30 degrees bilaterally with no pain; and lateral rotation active and passive range of motion testing was to 30 degrees bilaterally with no pain.  Right lower extremity neurological testing revealed no motor loss, decreased sensation to light touch, normal Babinski's sign, and deep tendon reflexes all at 2+.  The examiner found the Veteran's spine disability and IBS did not preclude him from being gainfully employed at least in a sedentary position.

A December 4, 2009, Impairment Rating Report notes that the Veteran reported numbness from the center of his back to both hips, down his right foot and toes.  Left leg pain went from his hip to his knee, with occasional pain to the heel of his left foot.  He reported that his right leg was worse, his muscles gave out, and his right leg buckled frequently.  The muscles in his lower back and hips stayed tense and he experienced muscle spasms in his hips and thighs.  He indicated he had to avoid taking big steps when walking or he would experience pain in his legs.  He acknowledged numbness in his right lower leg, hip, foot, ankle, and toes.  Occasionally he had pain that would shoot down to his foot causing his foot to briefly go numb (for four to twenty four hours).  The examiner diagnosed bilateral sciatic nerve impairment, characterized by loss of sensation and strength.  The examiner determined the impairment of the Veteran's right lower extremity radiculopathy exhibited a mild motor defect and severe sensory defect, resulting in a Class 1-2 impairment and 27 percent impairment rating.  The examiner also found the impairment of the Veteran's left lower extremity radiculopathy exhibited mild motor defect and mild to moderate sensory defect, resulting in a Class 1 impairment and a 13 percent impairment rating.  The examiner indicated that the evaluation was performed by the Guides to the Evaluation of Permanent Impairment, AMA, 5th Edition, 2008, and was based on Department of Labor Guidelines.

A March 2010 statement from Dr. G. P. in support of the Veteran's claim for SSA disability benefits reflects that the Veteran experienced daily low back pain, which metal therapy has not provided any effective relief.  Dr. G. P. noted that the Veteran walked with a cane and exhibited decreased range of motion of his back with pain elicited on movement.  

Private April 27, 2010, electromyography and nerve conduction studies reflect the Veteran experienced diminished amplitude with motor and sensory nerve conduction studies and acute muscle membrane instability in the right lower extremities.  Dr. D. P.'s interpretation of the electromyography testing notes there was decreased muscle strength in the right lower extremity at 3/5 and that deep tendon reflexes at the knee were 3+ with one-beat clonus.  Dr. D. P. also noted that the procedure showed "excellent" loss in the right lower extremity muscles.  At an October 2010 appointment with Dr. D. P., the Veteran reported radiating pain on his right side from the buttocks to the right foot, with numbness in his right lower extremity.  The treatment note reflects the Veteran had undergone multiple epidural steroid injections as well as facet blocks, which gave him partial, but no permanent relief.

At his October 2010 DRO hearing, the Veteran testified that in 2005 his family physician indicated his back was to the point where the physician could no longer help him and referred him to a pain management specialist, who told him his back was worse based on MRI testing.  He reported patches in his extremities where he was unable to feel anything and increased pain in his back.  The Veteran testified regarding a September 2007 work accident, after which his pain increased in severity.  At the end of October 2007 he said he heard a pop in his back, was barely able to move, and could not move his legs at all.  The Veteran stated that prior to his September 2007 work accident he was already having problems with his legs and that his right leg was more severe and progressively getting worse.  He reported receiving epidural injections for his bilateral lower extremity radiculopathy.  He also indicated he now used a transcutaneous electrical nerve stimulation (TENS) machine because he would have episodes that "[laid him] up" for three days to two weeks at a time, depending on the severity; he also used a spinal cord stimulator which helped tremendously with the pain.  He further testified that he has used a walking stick or cane since 2005 because his right leg is manifested by loss of strength; he indicated that pain shoots down his right leg and he has fallen down due to this.  He stated he had fallen a lot at work and that he was no longer able to perform his job as a forester because he was unable to participate in patrolling or doing actual forestry work.  He testified that he was unable to sit for long periods of time; sitting for more than thirty minutes caused difficulties and he was only able to drive short distances.  He also stated if he walked too much then he would get "laid up," so he avoided doing a lot of walking.  He also indicated that the pain medication he takes makes him drowsy and that he has trouble remembering things at times.

In a March 2011 decision, the SSA found the Veteran to be totally disabled since August 10, 2009.  The decision listed the Veteran's impairments as a lumbar disability with radiculopathy, chronic neck pain with radiculopathy, hypertension, and IBS, all of which are service-connected, except hypertension and cervical radiculopathy.  The primary diagnosis and basis for the SSA's decision was listed as "disorders of the back."  The SSA determined that the demands of the Veteran's past relevant work exceeded his residual functional capacity, noting that the Veteran had a high school education and that his acquired job skills did not transfer to other occupations within his residual functional capacity.  

At a September 2012 VA appointment, the Veteran sought treatment for worsening low back pain.  He received a rolling walker from prosthetics recently and reported he was doing much better with that device.  The Veteran indicated he was put on bed rest for a week by his neurosurgeon, due to an acute episode of lower back pain with radiculopathy and that he was placed on bed rest five to six times a year for a week at a time.

In a July 2013 statement, the Veteran indicated he was unable to stand for more than ten minutes, was not stable when walking, unable to sit for more than one hour, and experienced difficulty with concentration and drowsiness due to the pain medication he took for his back and radiculopathy.

In October 2013, the Veteran's attorney submitted a March 2012 report from Dr. S. Y., which provided further explanation of the December 4, 2009, Impairment Rating Report in which Dr. S. Y. indicated that the Veteran experienced a mild motor deficit, which equated to a Class 1 (mild problem).  The March 2012 report also noted the Veteran has a "very severe sensory deficit," which equated to a Class 2 (moderate problem).

At an August 2015 VA spine examination, the Veteran reported worsening, constant back pain.  He indicated he saw a neurosurgeon regarding potential back surgery, but ultimately decided against it because there was no guarantee it would improve his pain.  He reported past treatment of multiple spinal nerve ablation procedures, implantation of a spinal cord stimulator in 2009, physical therapy, and epidural injections.  The Veteran denied flare-ups of his back disability and reported he constantly used a walker.  On examination, forward flexion was to 30 degrees, with pain at 30 degrees, and lateral flexion was to 10 degrees bilaterally, with pain at 10 degrees.  The Veteran was unable to perform extension and bilateral lateral rotation range of motion testing.  He was also unable to perform repetitive use testing due to severe back pain and the examiner was unable to estimate any additional limitation of motion because of this.  The examiner described the Veteran's functional loss/impairment as weakened movement, less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  There was tenderness of the bilateral paraspinal muscles of the mid-thoracic and lumbar spines, which resulted in an abnormal gait.  There was no muscle atrophy.  The examiner noted the Veteran had intervertebral disc syndrome (IVDS) but that he did not have any incapacitating episodes in the past twelve months.  The examiner opined that due to the Veteran's limitations with bending, standing, sitting, lifting, and walking, he would be incapable of performing physical or sedentary employment.

Analysis

Increased Rating for a Low Back Disability

Initially, the Board finds that rating the Veteran's low back disability under the Incapacitating Episodes Rating Formula is not appropriate at any time during the period on appeal.  Although the Veteran reported in September 2012 that he was placed on bed rest for a week by his neurosurgeon and that he had been placed on bed rest five or six times that year, he has not submitted corroborating medical evidence that this bed rest was actually prescribed by a physician.  See 38 C.F.R. § 4.71a.  VA regulation clearly requires that bed rest be physician prescribed.  The Veteran's statements cannot substitute for corroborating medical evidence to this effect because a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Veteran and his attorney have been informed of what the regulations require for a disability rating under the Incapacitating Episodes Rating Formula on several occasions and have not submitted evidence sufficient to provide the Veteran with a rating under this formula.  

Accordingly, the Board will analyze the evidence and determine whether higher disability ratings are warranted under the General Rating Formula.  38 C.F.R. § 4.71a.

Based on a thorough review of the evidence, beginning November 10, 2009, and prior to March 18, 2015, the criteria for a disability rating of 40 percent, but no higher, have been met.  The Board recognizes that the Veteran exhibited nearly full range of motion of his lumbar spine on testing at the November 2009 VA examination and acknowledges that the examiner failed to estimate the additional functional loss or impairment in degrees due to flare-ups or repetitive use over time.  However, prior to and subsequent to that examination, at July 2006 and August 2015 VA examinations, the Veteran's lumbar range of motion was severely decreased.  Moreover, the evidence of record demonstrates that between November 10, 2009, and prior to March 18, 2015, that the Veteran sought regular treatment at a pain management clinic and his lumbar range of motion was described at times as "markedly" decreased.  Therefore, affording the Veteran the benefit of the doubt, the Board finds a 40 percent rating beginning November 10, 2009, is appropriate.

Review of the record does not demonstrate any objective evidence of neurologic abnormalities associated with the Veteran's low back disability other than his already service-connected bilateral lower extremity radiculopathy.  See 38 C.F.R. § 4.71a, General Rating Formula at Note (1).

Beginning November 10, 2009, a disability rating in excess of 40 percent is not warranted.  There is no evidence of ankylosis of the spine, which is required to support a higher disability rating.  See 38 C.F.R. § 4.71a, General Rating Formula.

In reaching its decisions herein, the Board has considered whether manifestations of the Veteran's low back disability have resulted in a level of functional loss greater than what is contemplated by the assigned 40 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see also DeLuca v. Brown, 8 Vet. App. 202-06 (1995).  In doing so, the Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) and has considered the applicability of the principles set forth in this case.  In Correia, the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  Id. at 169-70.  Here, the Veteran is in receipt of the maximum schedular rating for limitation of motion of the spine; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue).  Thus, any examination inadequacies regarding range of motion testing as described in 38 C.F.R. § 4.59 have resulted in harmless error and additional examination is not warranted.  The Board emphasizes that there must be a basis in fact for an assigned rating.  38 C.F.R. § 3.102 (2016).  Absent evidence of ankylosis, a higher rating for the Veteran's low back disability is not warranted.  See Thompson v. McDonald, 815 F.3d 781, 786 (Fed. Cir. 2016) (holding that the provision describing functional loss due to disability of the musculoskeletal system does not supersede requirements for a higher rating specified in the Rating Schedule).

Increased Rating for Right Lower Extremity Radiculopathy

Next, the Board turns to whether a disability rating in excess of 10 percent for right lower extremity radiculopathy is warranted prior to April 27, 2010.  The Board notes that in the March 2013 Joint Motion for Partial Remand, the parties agreed not to disturb the assigned 20 percent rating beginning April 27, 2010, and only remanded the issue of whether a disability rating in excess of 10 percent was warranted prior to April 27, 2010

As previously acknowledged, the RO did not comply with the Board's December 2013 remand instruction to determine whether a Functional Capacity Evaluation was prepared in conjunction with a December 4, 2009, private Impairment Rating Evaluation of record.  In order to avoid an additional remand, which may or may not yield a contemporaneously prepared December 4, 2009, Functional Capacity Evaluation, the Board has considered all the evidence of record and finds that beginning December 4, 2008, the date the Veteran did undergo a Functional Capacity Evaluation, a 20 percent disability is warranted for right lower extremity radiculopathy.  The Board finds a March 2012 private report, which provided further explanation of the December 4, 2009, Impairment Rating Report, to be highly probative evidence.  In that report, the examiner found that the Veteran's right lower extremity radiculopathy was manifested by mild motor deficit, which equated to a Class 1 (mild problem) and a "very severe sensory deficit," which equated to a Class 2 (moderate problem).

Based on a review of the evidence, the Board finds that beginning December 4, 2008, and prior to April 27, 2010, the Veteran's right lower radiculopathy symptoms are best described as mild to moderate.   Accordingly, affording the Veteran the benefit of the doubt, the Board finds that a 20 percent disability rating beginning December 4, 2008, and prior to April 27, 2010, for moderate radiculopathy, is warranted. 

Beginning December 4, 2008, and prior to April 27, 2010, a disability rating in excess of 20 percent is not warranted.  Notably, in its December 2013 decision, the Board increased the Veteran's right lower extremity radiculopathy disability rating from 10 percent to 20 percent, based on the results of electromyography and nerve conduction studies performed on April 27, 2010, representing the Veteran's right lower extremity radiculopathy was moderate in nature.  Additionally, the record contains numerous records around the time of the December 4, 2008, evaluation which do not reflect that the Veteran's right lower extremity was manifested by moderately severe symptoms such that a higher rating would be appropriate.  In April 2008, the Veteran's family physician only restricted the Veteran's walking for no more than two hours continuously.  At the November 2009 VA examination, right lower extremity neurological testing revealed no motor loss, decreased sensation to light touch, normal Babinski's sign, and deep tendon reflexes all at 2+.  The Board acknowledges that the December 4, 2009, Impairment Rating Report rated the Veteran's right lower extremity radiculopathy as 27 percent disabling under Department of Labor Guidelines; however, the Board does not find this evidence probative evidence that a rating in excess of 20 percent is warranted.  VA's Rating Schedule is specifically designed to contemplate impairment from disabilities and compensate veterans accordingly for impaired earning capacity, and any guidelines used by the Department of Labor are inapplicable.  

Prior to December 4, 2008, the Board finds a disability rating in excess of 10 percent is not warranted.  At the July 2006 VA examination, while the Veteran reported subjective sensation of right lower extremity weakness, there was no verifiable pathology on a September 2006 MRI.  In September 2006, there was no focal weakness to manual muscle testing of the right lower extremity and there was normal strength.  Private appointments in March through May 2007 revealed normal muscle strength and no sensory deficit in the right lower extremity; motor strength was normal and sensation was intact to light touch and pressure.

The Board has considered the benefit of the doubt doctrine and has afforded the Veteran the benefit of the doubt in assigning a 20 percent rating beginning December 4, 2008, and prior to April 27, 2010.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  However, prior to December 4, 2008, the preponderance of the evidence is against the claim for a rating in excess of 10 percent; therefore, the benefit of the doubt doctrine is not applicable.  See id.

Entitlement to TDIU Prior to March 18, 2015

As noted above, the Board has increased the Veteran's low back disability to 40 percent disabling beginning November 10, 2009, and increased his right lower extremity rating to 20 percent beginning December 4, 2008, and prior to April 27, 2010.  Viewing the Veteran's low back disability (rated as 40 percent disabling throughout the entire period on appeal), right lower extremity radiculopathy (rated as 10 percent disabling beginning July 20, 2006, and prior to December 4, 2008, and as 20 percent disabling thereafter), and left lower extremity radiculopathy (rated as 10 percent disabling beginning July 20, 2006, and prior to March 18, 2015, and as 20 percent disabling thereafter) as one disability for the purpose of satisfying the percentage standards for TDIU, results in a 60 percent rating, as early as December 4, 2008.  See 38 C.F.R. § 4.25, Table I (explaining how disability ratings are combined and not added under the Combined Ratings Table).  Therefore, beginning December 4, 2008, the Veteran meets the schedular requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16.

The Veteran's other service-connected disabilities include irritable bowel syndrome (IBS) (rated as 30 percent disabling beginning January 29, 1992), a cervical strain (rated as 10 percent disabling beginning January 29, 1992, and prior to April 8, 2005, and as 20 percent disabling thereafter), and scars of the midline thoracic spine/left lower back (rated as noncompensable beginning March 18, 2015).

Following a thorough review of the evidence, and based on the totality of the record and the Veteran's individual circumstances, the Board finds that beginning August 15, 2009, the day following his last day of full-time employment, his service-connected disabilities have precluded him from obtaining or maintaining any gainful occupation for which he otherwise would be qualified for by virtue of his education and experience.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet. App. 276, 294 (2015) (J. Schoelen, dissenting) (emphasizing that "the fact that [a veteran] may be physically able to perform sedentary employment does not mean that he is educationally and vocationally qualified to perform such employment," and citing Smith v. Shinseki, 647 F.3d 1380, 1386 (Fed. Cir. 2011) for the proposition that "a claimant's education and work experience are relevant to the issue of TDIU").

In concluding so, the Board notes that the evidence is clear that the Veteran's low back, neck, and bilateral lower extremity disabilities forced him to retire early from his physically demanding job as a park ranger.  Significantly, the record contains evidence that his employer found he was physically unable to perform the requirements of that job.  Moreover, the SSA found the Veteran to be disabled since August 2009 primarily due to his back disability.  Although not bound by a SSA disability determination, the Board finds this to be probative evidence in support of the Veteran's unemployability.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the that the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (holding that while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  Based on a thorough review of the evidence, the Board finds that the Veteran's disabilities preclude him from any physically demanding substantially gainful employment.

The Board has also considered whether the Veteran would be able to obtain and maintain substantially gainful employment in a sedentary position and finds it particularly compelling that the Veteran worked in a physically demanding job for nearly his entire career and has never worked in an office setting, aside from being put on light duty prior to retiring.  Although the Veteran has a college degree with a major in forestry and a minor in geology, the evidence does not reflect that he possesses the necessary skills to work in an office setting.  Even assuming he was qualified to work in an office setting, the limitations placed on him by his physical disabilities would make it extremely difficult to sit for long periods of time.  Moreover, the Veteran has testified that his pain medication makes him drowsy and causes him to be forgetful.  Based on the foregoing, the Board finds that the Veteran's service-connected disabilities have rendered him unable to obtain and maintain employment consistent with his education and employment history beginning August 15, 2009, the day following his last day of full-time employment.  Accordingly, entitlement to TDIU is warranted. 

As discussed previously, the evidence reflects that the Veteran worked full-time park ranger beginning in approximately 2001, with his last day of employment documented as August 14, 2009.  The Veteran has not claimed and there is no evidence of record suggesting that this full-time employment was marginal or that it was in a protected environment.  See 38 C.F.R. § 4.16(a).  In fact, the evidence demonstrates that the Veteran's employer made accommodations for him so that he could continue to work full-time up until that point.  Accordingly, the Board need not consider whether the Veteran's service-connected disabilities rendered him unemployable prior to August 15, 2009.

Additional Considerations

In making the foregoing determinations, the Board has considered the Veteran's lay statements and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the statements of the Veteran's wife and of people who have witnessed him at work or performing his daily activities are competent evidence of the Veteran experiencing functional impairment and/or pain.  However, these statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).

The Board has considered whether manifestations of the Veteran's disabilities on appeal present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

The Board acknowledges that the Veteran contends he has to walk with a cane due to his low back disability and that he experiences side effects from his pain medication, such as drowsiness and difficulty with concentration, symptoms which are not contemplated by the schedular rating criteria.  

In the instant decision, the Board has found that the Veteran is entitled to TDIU beginning August 15, 2009, the date he discontinued full-time employment.  The symptoms described immediately above, which have been identified as not being contemplated by the schedular rating criteria, are specifically contemplated by the allowance of TDIU, beginning August 15, 2009.  To provide the Veteran with an extraschedular rating for his low back disability and right lower extremity radiculopathy during this same period would be tantamount to impermissible pyramiding of ratings.  See 38 C.F.R. § 4.14 (2016).  Therefore, beginning August 15, 2009, the criteria for referral for an extraschedular rating have not been met.  See 38 C.F.R. §§ 3.321(b)(1), 4.14.

Prior to August 15, 2009, the Board finds no evidence that manifestations of the Veteran's disabilities on appeal have presented other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization, such that referral for extraschedular consideration would be warranted.  See 38 C.F.R. § 3.321(b)(1).  The Board recognizes that the Veteran missed work and was given work restrictions due to his disabilities; however, the Board does not find this rises to the level of "marked" interference with employment as some occupational impairment is certainly expected.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that a less than total disability rating in itself is recognition that occupational capabilities are impaired).  VA's General Counsel has noted that the schedular criteria are intended to compensate for periods of time lost from work and that medical leave, leaves of absence, and other routine accommodations for periods of incapacity are provided by employers.  VAOPGCPREC 5-2005 (Nov. 25, 2005); see also 38 C.F.R. § 4.1.  The assigned disability ratings reflect consideration of these factors, and compensation has been provided to the Veteran for this exact reason.  The fact that the Veteran reported his disabilities on appeal have caused him to miss work and have interfered with this ability to work is not equivalent to a finding that they have resulted in "marked" interference with employment.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher or separate ratings for more severe symptoms, which have not been shown here.  Accordingly, referral for extraschedular consideration prior to August 15, 2009, is not warranted.  See 38 C.F.R. § 3.321(b)(1).

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  However, in this case neither the Veteran nor his attorney or the record have raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).



	(CONTINUED ON NEXT PAGE)








ORDER

Beginning November 10, 2009, and prior to March 18, 2015, a disability rating of 40 percent disability, but no higher, for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning March 18, 2015, a disability rating in excess of 40 percent for a low back disability is denied.  

Prior to December 4, 2008, a disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Beginning December 4, 2008, and prior to April 27, 2010, a disability rating of 20 percent disability, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to March 18, 2015, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


